DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 13 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batson (US 2018/0202652 A1).

    PNG
    media_image1.png
    608
    1256
    media_image1.png
    Greyscale

Regarding Claims 1-8, 10-20 and 22-23, Batson discloses a furnace (10) comprising: a burner (28) including a distributor (94) having at least one curved second portion (see 91, 99) for providing a flame; a vestibule panel (20) connected to the burner and including an opening (see 131) aligned with each second portion downstream of the burner (paragraph 0041 states: “In operation, the flame extends across the entire mesh, so domes 91 provide greater surface areas, in line with tubes 38, upon which the flame burns than if the mesh had a flat surface.”); and a heat exchanger (36) comprising at least one tubular heat exchanger section (38) extending from an inlet end (see 132) aligned with each second portion of the burner and an outlet end (see 44), wherein the inlet end includes a first portion (indicated in annotated Fig. 7 above) having a first inner diameter and a second portion  (indicated in annotated Fig. 7 above) having a second inner diameter greater than the first diameter; further comprising an insulation sleeve (140) positioned within the second portion of the heat exchanger section and having an .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batson in view of Sherrow (US 8,591,222).
Regarding Claim 9 and 21, Batson discloses the limitations of the parent claim but does not disclose wherein the inlet end and outlet end are positioned on the same side of the heat exchanger section.
Nonetheless, Sherrow teaches a similar heat exchanger (140) for use with a furnace comprising a burner, wherein the inlet end (see 120) and outlet end (see proximate 145) are positioned on the same side of the heat exchanger section (see Figs. 1 & 2).

    PNG
    media_image2.png
    880
    1920
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Batson wherein the inlet end and outlet end are positioned on the same side of the heat exchanger section as taught and/or suggested by Sherrow, since both references teach heat exchangers, it would have been obvious to one i.e., the relative positions of said inlet end and said outlet end) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C).
Regarding Claim 24, Batson in view of Sherrow discloses the claimed subject matter as is evident from the discussion of Batson and Batson in view of Sherrow above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/Primary Examiner, Art Unit 3799